On Appellee’s Motion for Rehearing.
It is contended by appellee that appellant, through his' counsel, admitted in oral argument in this court and the court below that Carrie V. Horton, his co-defendant, was a resident of Dimmit County, for the purpose of fixing venue in this cause. Appellant denies that such .admission was made.
We are of the opinion that the statements made of record in the court below by appellant’s counsel were not sufficient to constitute an efficient admission of the material fact in question. What counsel said in oral argument in this court is not of record, and as the members of this court do not recall the specific language used, and the parties disagree as to its import, we prefer not to resolve the issue thus presented.
Appellee’s motion for rehearing is overruled.